Order filed June 29, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00048-CV
                                 ____________

                  TARGA CHANNELVIEW LLC, Appellant

                                         V.

                     VITOL AMERICAS CORP., Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-90859


                                     ORDER

      The reporter’s record in this case was due February 22, 2021. See Tex. R.
App. P. 35.1. This court has granted the reporter four extensions of time to file the
record, until June 22, 2021. On our last extension we stated that no further
extensions would be granted. On June 22, 2021, the reporter requested an
additional 22 days to complete the record. We deny her motion.
      We order Jenine Redden, the court reporter, to file the record in this appeal
within 10 days of the date of this order. No further extension will be entertained. If
Jenine Redden does not timely file the record as ordered, we will issue a show
cause order directing the court reporter to appear before this court on a date certain
to show cause why the reporter should not be held in contempt for failing to file
the record as ordered. Contempt of court is punishable by a fine and/or
confinement in jail.



                                   PER CURIAM


Panel Consists of Justices Wise, Jewell, and Zimmerer.